DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Atsushi (JP H11-211202 A) in view of Jinde (CN 102590925 A).
	Regarding claim 1, Atsushi teaches an infrared light transmitting apparatus (fig. 4), comprising:
	An infrared light transmitter (light emitting element 3); and
	A light cover (2) comprising a light-in surface and a light-out surface disposed opposite to each other with a side surface connecting the light-in surface and the light-out surface and configured to fit in a housing of a mobile terminal (housing 1; remote control housing, Abstract), and a light concentration surface facing towards the infrared light transmitter to receive infrared light emitted by the infrared light transmitter, wherein the light concentration surface comprises a concave curved surface that is optically coupled to the light-in surface (surface is Fresnel lens, [0008], which implicitly includes peaks and valleys, i.e. convex and concave surfaces). 

Jinde teaches an infrared emitter (500, fig. 12) with a light cover (light guide member 100) comprising a fixing post (top portion of member 100 containing light-out surface 101) and a positioning station (bottom portion of member 100 including light-in surface 102 and flanges 110) that are connected to each other, wherein the fixing post comprises a light-in surface (where it connects to the positioning member) and a light-out surface (101) that are disposed opposite to each other, and a side surface connecting the light-in surface and the light-out surface, the light-in surface is connected to the positioning station.
It would have been obvious to one of ordinary skill in the art to modify the system of Atsushi to have a fixing post (i.e. a cylindrical light guide) attached to the Fresnel lens of Atsushi (which would then correspond to the positioning station of the claim) and connected to the housing as taught by Jinde, in order to concentrate the emitted beam in a desired direction for easier remote control of a device with greater range (Jinde [0058])..
	Regarding claim 2, Atsushi as modified by Jinde teaches that the fixing post is cylindrical and has a first central axis (Jinde fig. 12), the light concentration surface is centrally symmetric and has a second central axis (Atsushi fig. 1), and the first central axis, the second central axis, and a symmetric axis of the infrared light transmitter in a light-out direction are collinear (Jinde fig. 12; it would be obvious to maintain the collinearity when applying the fixing post of Jinde to the Fresnel lens of Atsushi to prevent light from escaping or being transmitted in an undesired direction).
Regarding claim 3, the combination of Atsushi and Jinde results in an area of the light concentration surface (a Fresnel lens) being a first area, a cross-sectional area that is of the fixing post and that is in a direction perpendicular to the first central axis being a second area, and the first area being greater than the second area (Fresnel lens has greater area due to peaks and valleys).
	Regarding claim 4, Atsushi teaches that the light concentration surface comprises a plurality of peaks with different curvatures and a plurality of valleys with different curvatures (Fresnel lens), and the plurality of peaks and the plurality of valleys are connected alternately and smoothly, to form a wavy curved surface.
	Regarding claim 5, Jinde teaches that the light cover is made of acrylic material (PMMA, [0026]) and it would be obvious to choose this material for the Fresnel lens of Atsushi as well for its IR transmission properties, with no unexpected result.
	Regarding claim 6, Jinde teaches that a positioning surface (surface of mounting flange 110, fig. 12) is formed on a side that is of the positioning station and that is close to the fixing post, and the positioning surface is disposed to encircle the fixing post to press against the housing.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Atsushi to have the mounting flanges of Jinde, in order to attach the light cover to the mobile terminal in a fixed position in a known manner.
	Regarding claim 9, Atsushi teaches that the infrared light transmit apparatus further comprises a drive circuit (on printed circuit board 4), and the drive circuit is electrically connected to the infrared light transmitter to supply power to the infrared light transmitter (power supplied by switch, [0008]).
Regarding claim 10, Atsushi teaches a mobile terminal, comprising:
An infrared light transmitting apparatus (fig. 4), wherein the infrared light transmitting apparatus comprises:
	An infrared light transmitter (light emitting element 3) and a light cover (2) comprising a light-in surface and a light-out surface disposed opposite to each other with a side surface connecting the light-in surface and the light-out surface and configured to fit in a housing of a mobile terminal (housing 1; remote control housing, Abstract), and a light concentration surface facing towards the infrared light transmitter to receive infrared light emitted by the infrared light transmitter, wherein the light concentration surface comprises a concave curved surface that is optically coupled to the light-in surface (surface is Fresnel lens, [0008], which implicitly includes peaks and valleys, i.e. convex and concave surfaces). 
	Atsushi does not teach that the light cover comprises a fixing post and a positioning station that are connected to each other.
Jinde teaches an infrared emitter (500, fig. 12) with a light cover (light guide member 100) comprising a fixing post (top portion of member 100 containing light-out surface 101) and a positioning station (bottom portion of member 100 including light-in surface 102 and flanges 110) that are connected to each other, wherein the fixing post comprises a light-in surface (where it connects to the positioning member) and a light-out surface (101) that are disposed opposite to each other, and a side surface connecting the light-in surface and the light-out surface, the light-in surface is connected to the positioning station.

	Regarding claim 11, Atsushi as modified by Jinde teaches that the fixing post is cylindrical and has a first central axis (Jinde fig. 12), the light concentration surface is centrally symmetric and has a second central axis (Atsushi fig. 1), and the first central axis, the second central axis, and a symmetric axis of the infrared light transmitter in a light-out direction are collinear (Jinde fig. 12; it would be obvious to maintain the collinearity when applying the fixing post of Jinde to the Fresnel lens of Atsushi to prevent light from escaping or being transmitted in an undesired direction).
	Regarding claim 12, the combination of Atsushi and Jinde results in an area of the light concentration surface (a Fresnel lens) being a first area, a cross-sectional area that is of the fixing post and that is in a direction perpendicular to the first central axis being a second area, and the first area being greater than the second area (Fresnel lens has greater area due to peaks and valleys).
	Regarding claim 13, Atsushi teaches that the light concentration surface comprises a plurality of peaks with different curvatures and a plurality of valleys with different curvatures (Fresnel lens), and the plurality of peaks and the plurality of valleys are connected alternately and smoothly, to form a wavy curved surface.
Regarding claim 14, Jinde teaches that the light cover is made of acrylic material (PMMA, [0026]) and it would be obvious to choose this material for the Fresnel lens of Atsushi as well for its IR transmission properties, with no unexpected result.
	Regarding claim 15, Jinde teaches that a positioning surface (surface of mounting flange 110, fig. 12) is formed on a side that is of the positioning station and that is close to the fixing post, and the positioning surface is disposed to encircle the fixing post to press against the housing.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Atsushi to have the mounting flanges of Jinde, in order to attach the light cover to the mobile terminal in a fixed position in a known manner.
	Regarding claim 18, Atsushi teaches that the infrared light transmit apparatus further comprises a drive circuit (on printed circuit board 4), and the drive circuit is electrically connected to the infrared light transmitter to supply power to the infrared light transmitter (power supplied by switch, [0008]).
	Regarding claim 19, Atsushi teaches a piece of electronic equipment (remote control, Abstract) comprising:
	A housing (1);
	A printed circuit board (4) disposed in the housing;
	An infrared light transmitter (3) configured to emit infrared light and being attached to the printed circuit board; and
	A light cover (2) extending through a hole in the housing and being aligned with the infrared light transmitter, comprising a positioning station, wherein the positioning 
	Atsushi does not teach that the light cover comprises a fixing post and a positioning station that are connected to each other, wherein the fixing post comprises a major outer surface for emitting the infrared light that is disposed within the hole, wherein the positioning station is configured to position the fixing post relative to the infrared light transmitter. 
Jinde teaches an infrared emitter (500, fig. 12) with a light cover (light guide member 100) comprising a fixing post (top portion of member 100 containing light-out surface 101) and a positioning station (bottom portion of member 100 including light-in surface 102 and flanges 110) that are connected to each other, wherein the fixing post comprises a light-in surface (where it connects to the positioning member) and a light-out surface (101) that are disposed opposite to each other, and a side surface connecting the light-in surface and the light-out surface, the light-in surface is connected to the positioning station.
It would have been obvious to one of ordinary skill in the art to modify the system of Atsushi to have a fixing post (i.e. a cylindrical light guide) attached to the Fresnel lens of Atsushi (which would then correspond to the positioning station of the claim) and connected to the housing as taught by Jinde, in order to concentrate the emitted beam in a desired direction for easier remote control of a device with greater range (Jinde [0058])..
	Regarding claim 20, Atsushi teaches that the wavy curved surface comprises a plurality of peaks with different curvatures and a plurality of valleys with different .
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Atsushi in view of Jinde and in further view of Katoh (US 20150043245 A1).
	Regarding claims 7 and 16, Atsushi and Jinde teach all the limitations of claims 1 and 10 as described above.  Atsushi and Jinde do not teach a plurality of cushions disposed on the positioning surface, the plurality of cushions evenly distributed around the fixing post.
	Katoh teaches a light emitting device having evenly distributed bumpers (12) between parts of an LED structure to absorb forces or loads ([0023])..
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Atsushi and Jinde to have bumpers on the positioning surface, in order to absorb forces or loads that are placed on the remote without damage to the light cover, as one of ordinary skill in the art would be motivated apply the principle of using bumpers to absorb forces as taught by Katoh to the connection between the housing and the positioning structure of Atsushi to provide protection to the light cover .
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Atsushi in view of Jinde and in further view of Chen (CN 104676426 A).
	Regarding claims 8 and 17, Atsushi and Jinde teach all the limitations of claims 1 and 10 as described above.  Atsushi and Jinde do not teach a groove formed in a junction between the positioning surface and the side surface.

	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Atsushi and Jinde to have the groove taught by Chen in order to more easily secure the light cover to the housing of the remote control in a known manner.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096. The examiner can normally be reached M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/DAVID E SMITH/Examiner, Art Unit 2881